             Case 5:20-cv-00879-XR Document 1 Filed 07/29/20 Page 1 of 9




                             UNITED STATES DISTRICT COURT
                           FOR THE WESTERN DISTRICT OF TEXAS
                                 SAN ANTONIO DIVISION


 JENNIFER ZAPALAC,
                                                             CIVIL COMPLAINT
              Plaintiff,

 v.                                                       CASE NO. 5:20-cv-00879

 CREDENCE RESOURCE MANAGEMENT,
 LLC,                                                   DEMAND FOR JURY TRIAL

              Defendant.


                                           COMPLAINT

         NOW comes JENNIFER ZAPALAC (“Plaintiff”), by and through her undersigned

attorney, complaining as to the conduct of CREDENCE RESOURCE MANAGEMENT, LLC

(“Defendant”), as follows:

                                      NATURE OF THE ACTION

      1. Plaintiff brings this action for damages pursuant to the Fair Debt Collection Practices Act

(“FDCPA”) under 15 U.S.C. §1692 et seq. and the Texas Debt Collection Act (“TDCA”) under

Tex. Fin. Code Ann. § 392 et seq. for Defendant’s unlawful conduct.

                                     JURISDICTION AND VENUE

      2. This action arises under and is brought pursuant to the FDCPA. Subject matter jurisdiction

is conferred upon this Court by 15 U.S.C §1692, 28 U.S.C. §§1331 and 1337, as the action arises

under the laws of the United States. Supplemental jurisdiction exists for the state law claim

pursuant to 28 U.S.C. §1367.




                                                  1
              Case 5:20-cv-00879-XR Document 1 Filed 07/29/20 Page 2 of 9




      3. Venue is proper in this Court pursuant to 28 U.S.C. §1391 as Plaintiff resides in the

Western District of Texas and a substantial portion the events or omissions giving rise to the claims

occurred within the Western District of Texas.

                                                 PARTIES

      4. Plaintiff is a natural person over 18-years-of-age residing within the Western District of

Texas.

      5.   Defendant, “offers third party collection services across pre-collect, primary, secondary,

    tertiary, quad and warehouse placement categories in healthcare, telecommunication, insurance,

    utility services, retail and financial services verticals.”1 Defendant is a limited liability company

    organized under the laws of the State of Nevada with its principal place of business located at

    17000 Dallas Pkwy Ste 204 Dallas, Texas 75248.

      6. Defendant acted through its agents, employees, officers, members, directors, heirs,

successors, assigns, principals, trustees, sureties, subrogees, third party contractors,

representatives and insurers at all times relevant to the instant action.

                                FACTS SUPPORTING CAUSES OF ACTION

      7. The instant actions arises out of Defendant’s attempts to collect upon Plaintiff’s purported

past due payments (“subject debt”) said to be owed by Plaintiff in connection with services she

received from AT&T.

      8. Plaintiff’s AT&T account was used for her personal purposes.

      9. Upon information and belief, after Plaintiff’s purported default on the subject debt, AT&T

turned the subject debt over to Defendant for collection purposes.




1
    https://credencerm.com/index.html

                                                     2
            Case 5:20-cv-00879-XR Document 1 Filed 07/29/20 Page 3 of 9




    10. On or around May 19, 2020, Plaintiff agreed to pay off the subject debt with Defendant,

entering into a payment transaction for $303.53 in order to satisfy her obligation on the subject

debt.

    11. On or around May 20, 2020, rather than withdraw the $303.53 the parties agreed upon,

Defendant withdrew $607.06, double the agreed upon amount and double Plaintiff’s obligation on

the subject debt.

    12. Although Defendant ultimately realized its mistake and credited back its unauthorized

withdrawal, Plaintiff was deprived precious financial resources, at a critical time, for at least 20

days.

    13. Furthermore, Defendant was reporting the subject debt on Plaintiff’s credit report for the

$303 balance.

    14. After Plaintiff satisfied the subject debt in full, Defendant updated its reporting on

Plaintiff’s credit report.

    15. However, rather than report the subject debt as paid, Defendant reported the subject debt

as still having a $303 balance.

    16. As such, Defendant knew, or should have known, that the information it reported regarding

Plaintiff’s purported indebtedness on the subject debt was false and inaccurate.

    17. In addition to the unauthorized withdrawals and knowingly inaccurate credit reporting,

Defendant began placing phone calls to Plaintiff’s cellular phone, (316) XXX-0073, attempting to

collect upon the subject debt notwithstanding Plaintiff having already paid it off at the time of

Defendant’s phone calls.




                                                 3
           Case 5:20-cv-00879-XR Document 1 Filed 07/29/20 Page 4 of 9




   18. Defendant knew it had no reason to attempt to contact Plaintiff regarding the subject debt,

yet placed its phone calls in a harassing, deceptive, and unfair attempt to continue extracting

payment from Plaintiff.

   19. Frustrated and confused over Defendant’s harassing conduct, Plaintiff spoke with

undersigned attorney regarding her rights, resulting in exhausting time and resources.

   20. Plaintiff has been unfairly and unnecessarily mislead by Defendant's actions.

   21. Plaintiff has suffered concrete harm as a result of Defendant’s actions, including but not

limited to, invasion of privacy, aggravation that accompanies collection telephone calls in

connection with a debt that was paid, emotional distress, anxiety, being deprived necessary

financial resources as a result of Defendant’s conduct, lost time dealing with and addressing

Defendant’s conduct, damage stemming from prolonged periods of inaccurate credit reporting, as

well as a violation of her state and federally protected interests to be free from harassing, abusive,

deceptive, and unfair collection conduct.

           COUNT I – VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT

   22. Plaintiff repeats and realleges paragraphs 1 through 21 as though fully set forth herein.

   23. Plaintiff is a “consumer” as defined by 15 U.S.C. §1692a(3) of the FDCPA.

   24. Defendant is a “debt collector” as defined by §1692a(6) of the FDCPA, because it regularly

uses the mail and/or the telephone to collect, or attempt to collect, delinquent consumer accounts.

   25. Defendant is engaged in the business of collecting or attempting to collect, directly or

indirectly, defaulted debts owed or due or asserted to be owed or due to others.

   26. The subject debt is a “debt” as defined by FDCPA §1692a(5) as it arises out of a transaction

due or asserted to be due to another for personal, family, or household purposes.

        a. Violations of FDCPA § 1692d



                                                  4
           Case 5:20-cv-00879-XR Document 1 Filed 07/29/20 Page 5 of 9




   27. The FDCPA, pursuant to 15 U.S.C. §1692d, prohibits a debt collector from engaging “in

any conduct the natural consequence of which is to harass, oppress, or abuse any person in

connection with the collection of a debt.”

   28. Defendant violated § 1692d when it attempted to extract payment from Plaintiff on a debt

she no longer owed. Repeatedly attempting to collect on a debt which Plaintiff no longer owed is

conduct which had the natural consequence of harassing, oppressing, and abusing Plaintiff.

   29. Defendant further violated § 1692d when it abusively withdrew double Plaintiff’s actual

obligation on the subject debt from her bank account. Defendant’s unauthorized withdrawal and

retention of such funds for not less than 20 days was conduct which would naturally have the

consequence of harassing, oppressing, and abusing Plaintiff – especially considering the current

financial and economic reality gripping the entire country.

         b. Violations of FDCPA § 1692e

   30. The FDCPA, pursuant to 15 U.S.C. §1692e, prohibits a debt collector from using “any

false, deceptive, or misleading representation or means in connection with the collection of any

debt.”

   31. In addition, this section enumerates specific violations, such as:

           “The false representation of . . . the character, amount, or legal status of any debt
           . . . .” 15 U.S.C. § 1692e(2)(A);

           “Communicating or threatening to communicate to any person credit information
           which is known or which should be known to be false . . .” 15 U.S.C. § 1692e(8);

            “The use of any false representation or deceptive means to collect or attempt to
           collect any debt or to obtain information concerning a consumer.” 15 U.S.C.
           §1692e(10).

   32. Defendant violated 15 U.S.C. §§ 1692e, e(2)(A), e(8), and e(10) when it knowingly

reported false credit information regarding the subject debt to the credit bureaus. Despite the fact

that Plaintiff paid the subject debt, Defendant reported the subject debt to the credit bureaus as

                                                     5
           Case 5:20-cv-00879-XR Document 1 Filed 07/29/20 Page 6 of 9




having a $303 balance. The fact Defendant updated its reporting to reflect a $303 balance long

after Plaintiff paid the subject debt illustrates that Defendant knew, or should have known, that the

information it reported was false. Defendant’s conduct posed a material risk of harm to Plaintiff’s

financial interests given its willful reporting of inaccurate credit information.

   33. Defendant further violated 15 U.S.C. §§ 1692e, e(2)(A), and e(10) when it used deceptive

means to collect and/or attempt to collect the subject debt. Specifically, it was deceptive for

Defendant to attempt to collect on the subject debt after Plaintiff satisfied her obligation. It was a

false representation as to the character of the subject debt to suggest that Plaintiff owed the debt,

even though Plaintiff did not owe the subject debt. One of the core purposes of the FDCPA is to

prevent and restrain debt collectors from attempting to collect debts that are not owed,

underscoring how Defendant’s conduct posed a material risk of harm to Plaintiff interests provided

to her under the FDCPA.

   34. Additionally, Defendant violated 15 U.S.C. §§ 1692e, e(2)(A), and e(10) when it

deceptively and misleadingly withdrew $607.06 from Plaintiff’s account, rather than the $303.53

representing Plaintiff’s actual obligation. It was inherently false, deceptive, and misleading for

Defendant to make it withdrawal as it was entirely unauthorized.

        c. Violations of FDCPA § 1692f

   35. The FDCPA, pursuant to 15 U.S.C. §1692f, prohibits a debt collector from using “unfair

or unconscionable means to collect or attempt to collect any debt.” Section 1692f(1) further

prohibits, “[t]he collection of any amount . . . unless such amount is expressly authorized by the

agreement creating the debt or permitted by law.”

   36. Defendant violated 15 U.S.C. §1692f when it unfairly and unconscionably attempted to

collect on a debt which Plaintiff did not owe. It was unfair for Defendant to attempt to collect the



                                                  6
           Case 5:20-cv-00879-XR Document 1 Filed 07/29/20 Page 7 of 9




subject debt from Plaintiff, and similarly unfair for Defendant to ignore Plaintiff’s information that

the subject debt was paid off. Defendant engaged in this conduct in an unfair attempt to extract

payment from Plaintiff even though she no longer owed the debt serving as the basis of

Defendant’s collection efforts.

   37. Defendant further violated 15 U.S.C. §§1692f and f(1) when it unfairly and unconscionably

withdrew funds from Plaintiff’s account absent authorization. Although Plaintiff agreed to a

portion of what Defendant withdrew, Defendant withdrew an amount greater than what was agreed

and greater than Plaintiff’s actual obligation on the subject debt. As such, Defendant unfairly

collected from Plaintiff an amount not authorized by any agreement nor permitted by law.

   38. Plaintiff has been harmed and suffered damages as a result of Defendant’s illegal actions.

   WHEREFORE, Plaintiff, JENNIFER ZAPALAC, respectfully requests that this Honorable

Court enter judgment in her favor as follows:

   a. Declaring that the practices complained of herein are unlawful and violate the
      aforementioned bodies of law;

   b. Awarding Plaintiff statutory damages of $1,000.00 as provided under 15 U.S.C.
      §1692k(a)(2)(A);

   c. Awarding Plaintiff actual damages, in an amount to be determined at trial, as provided
      under 15 U.S.C. §1692k(a)(1);

   d. Awarding Plaintiff costs and reasonable attorney fees as provided under 15 U.S.C.
      §1692k(a)(3); and

   e. Awarding any other relief as this Honorable Court deems just and appropriate.

                COUNT II – VIOLATIONS OF THE TEXAS DEBT COLLECTION ACT

   39. Plaintiff restates and realleges paragraphs 1 through 38 as though fully set forth herein.

   40. Plaintiff is a “consumer” as defined by Tex. Fin. Code Ann. § 392.001(1).




                                                  7
           Case 5:20-cv-00879-XR Document 1 Filed 07/29/20 Page 8 of 9




   41. Defendant is a “debt collector” and a “third party debt collector” as defined by Tex. Fin.

Code Ann. § 392.001(6) and (7).

   42. The subject debt is a “consumer debt” as defined by Tex. Fin. Code Ann. § 392.001(2) as

it is an obligation, or alleged obligation, arising from a transaction for personal, family, or

household purposes.

           a. Violations of TDCA § 392.304

   43. The TDCA, pursuant to Tex. Fin. Code Ann. § 392.304(8), prohibits a debt collector from

“misrepresenting the character, extent, or amount of a consumer debt . . .” The TDCA, under Tex.

Fin. Code Ann. § 392.304(19), further prohibits a debt collector from “using any other false

representation or deceptive means to collect a debt . . . .”

   44. Defendant violated the above referenced provisions of the TDCA through its blatantly and

knowingly false reporting of Plaintiff’s credit information to the various credit bureaus. Despite

knowing that Plaintiff had paid the subject debt, Defendant reported the subject debt to the credit

bureaus as still having a balance.

   45. Defendant violated the above referenced provisions of the TDCA when it attempted to

collect upon a debt which Plaintiff no longer owed. Through its deceptive phone calls to Plaintiff,

Defendant misrepresented the character, extent, and amount of Plaintiff’s purported obligation on

the subject debt. Such conduct similarly constitutes the utilization of false representations and

deceptive means in order to collect a debt and is therefore a violation of the TDCA.

   46. Defendant further violated the above referenced provisions of the TDCA when it withdrew

unauthorized funds from Plaintiff’s account in its efforts to collect the subject debt.

   WHEREFORE, Plaintiff, JENNIFER ZAPALAC, respectfully requests that this Honorable

Court enter judgment in her favor as follows:



                                                  8
          Case 5:20-cv-00879-XR Document 1 Filed 07/29/20 Page 9 of 9




   a. Declaring that the practices complained of herein are unlawful and violate the
      aforementioned statutes and regulations;

   b. Entitling Plaintiff to injunctive relief pursuant to Tex. Fin. Code Ann. § 392.403(a)(1).

   c. Awarding Plaintiff actual damages, pursuant to Tex. Fin. Code Ann. § 392.403(a)(2).

   d. Awarding Plaintiff punitive damages, in an amount to be determined at trial, for the
      underlying violations;

   e. Awarding Plaintiff costs and reasonable attorney fees, pursuant to Tex. Fin. Code Ann. §
      392.403(b);

   f. Awarding any other relief as this Honorable Court deems just and appropriate.

Dated: July 29, 2020

Respectfully submitted,

s/ Nathan C. Volheim
Nathan C. Volheim, Esq. #6302103
Counsel for Plaintiff
Sulaiman Law Group, Ltd.
2500 South Highland Ave., Suite 200
Lombard, Illinois 60148
(630) 568-3056 (phone)
(630) 575-8188 (fax)
nvolheim@sulaimanlaw.com




                                                9
